Citation Nr: 9931144	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from February 1972 to February 
1974, and from November 1979 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 1995 and November 1996.  In September 1999, within 
90 days of the transfer of the file to the Board, the veteran 
submitted additional evidence directly to the Board, which 
had not been reviewed by the RO.  The veteran did not waive 
RO consideration of this evidence, and the veteran's 
representative has requested that the case be remanded, 
pursuant to 38 C.F.R. § 20.1304 (1999).  However, in view of 
the content of the additional evidence, although the case 
will be remanded, a decision as to the whether the claims are 
well-grounded will be entered first, to permit development 
pursuant to the statutory duty to assist.  See Morton v. 
West, 12 Vet. App. 477 (July 14, 1999) (VA cannot assist a 
claimant in developing a claim which is not well grounded).  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of lumbar 
radiculopathy and degenerative changes of the lumbar facets.  

2.  The veteran contends that he injured his back in service, 
and that he has had low back pain with radiculopathy since 
that time.  

3.  There is medical evidence linking the veteran's history 
of continuous symptoms with current disability.  

4.  The veteran contends that he injured his cervical spine 
in service, and that he has had cervical spine pain and upper 
extremity radicular symptoms since that time.

5.  There is current medical evidence diagnosing cervical 
foraminal encroachment, likely due to inservice injury.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a lumbar 
spine disability and a cervical spine disability are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the third 
Epps and Caluza elements (nexus evidence) can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by evidence 
showing postservice continuity of symptomatology, and medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology, and the veteran is competent to provide 
evidence of symptoms.  Savage, 10 Vet. App. at 496.  However, 
medical evidence is required to provide a medical nexus 
between his current condition and the putative continuous 
symptomatology.  Voerth v. West, No. 95-904 (U.S. Vet. App. 
Oct. 15, 1999).  Thus, for a well-grounded claim, there must 
be competent medical evidence to provide a relationship 
between his current disability and either an in-service 
injury or his continuous symptomatology.  Id.  

Low Back Disability

The veteran contends that he has a low back disability, 
manifested by low back pain and radiation into the right 
lower extremity, which resulted from an inservice motor 
vehicle accident; which was chronic in service; and which has 
persisted to the present time.  

Electromyogram and nerve conduction studies in September 1995 
were indicative of right L5 radiculopathy.  Although later 
studies, in September 1996, were apparently normal, evidence 
is not weighed until after a claim is found to be well-
grounded.  King.  In September 1999, C. N. Bash, M.D., wrote 
that the lumbar radiculopathy was associated with the 
degenerative changes of the lumbar facets noted on a 
computerized tomography (CT) scan of the lumbar spine in 
October 1996.  Consequently, there is medical evidence of 
current disability, the first element of a well-grounded 
claim.  As to the second element, inservice incurrence, in 
addition to the veteran's contentions, service medical 
records disclose that from October to December 1982, the 
veteran was treated for symptoms including low back pain 
radiating into the right lower extremity.  Although not 
definitively diagnosed, right sciatica was noted as a 
possible diagnosis.  However, an inservice diagnosis is not 
necessary to meet the requirement of service incurrence, and 
the second element is satisfied by the veteran's contentions.  

Turning to the third element, a nexus, in May 1995, a VA 
neurological examination was conducted, at which time the 
veteran reported low back pain radiating down the right lower 
extremity since an inservice motor vehicle accident.  The 
impression was that there was no evidence of neurological 
deficits on physical examination; but that, despite the lack 
of neurological findings he did continue to have low back and 
right leg pain since the accident in 1981 or 1982.  A few 
months later, in September 1995, nerve conduction studies and 
an electromyogram were conducted, which were indicative of a 
right L5 radiculopathy.  In June 1996, VA outpatient 
treatment records show the veteran was referred for a 
neurology consultation for symptoms including sciatic pain on 
the right.  The veteran reported a history of chronic back 
pain since 1981, after a motor vehicle accident.  On 
exertion, the pain worsened, and radiated to the right leg.  
The impression was probable radiculopathy, chronic, with 
chronic back pain.  

Finally, in his September 1999 letter, Dr. Bash wrote that he 
had reviewed the VA claims file.  He summarized the pertinent 
service medical records, as well as much of the VA medical 
records described above.  It must again be stressed that 
although he was not provided, or did not mention, all of the 
VA medical records contained in the claims file, the evidence 
is not weighed, nor credibility assessed until the merits 
stage of the development.  King, supra.  Dr. Bash concluded 
that he agreed with the diagnosis of lumbar radiculopathy, 
noting that the "symptoms described by the patient during 
active duty, and later are consistent with radiculopathy.  
These symptoms are consistent with the EMG study indicative 
of lumbar radiculopathy at the same level."  In addition, he 
wrote that the lumbar radiculopathy was associated with the 
degenerative changes of the lumbar facets noted on the CT 
scan in October 1996.  However, he also noted that the 
etiology of the conditions could not be determined with 
certainty, but the veteran had a parachutist badge, 
indicating occupational strain during service, and it was his 
impression that the degenerative changes of the lumbar facets 
and lumbar radiculopathy currently present may be long term 
consequences of the trauma and symptoms recorded in service.  

Statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement to 
ground a claim. Warren v. Brown, 6 Vet.App. 4, 6 (1993).  
However, a physician's statement regarding an etiological 
connection must be viewed in its full context to determine 
whether it is sufficiently conclusive as to fulfill the nexus 
requirement of a well-grounded claim.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  The May 1995 neurological examination, 
although failing to find any neurological deficits on 
physical examination, nevertheless included an impression of 
continued low back and right leg pain since the accident in 
1981 or 1982.  Moreover, a few months later, in September 
1995, nerve conduction studies and an electromyogram were 
conducted, which were indicative of a right L5 radiculopathy.  
Further, Dr. Bash concluded, from his review of this 
evidence, that he agreed with the diagnosis of lumbar 
radiculopathy, and that the symptoms described by the veteran 
in service and later were consistent with radiculopathy, and 
with the EMG study indicative of lumbar radiculopathy.  

However, later in his opinion, Dr. Bash opined that 
degenerative changes of the lumbar facets and lumbar 
radiculopathy currently present may be long term consequences 
of the trauma and symptoms recorded in service, which is not 
of sufficient certainty as to establish a nexus.  
Nevertheless, in carefully examining the context of each 
statement, it appears that the latter, more tentative 
statement is referring to the claimed in service accident, 
and other possible traumas, while the more definite opinion 
pertains to the veteran's history of symptoms.  Thus, Dr. 
Bash's opinion, together with the VA examinations in 1995, 
provide a necessary nexus between the veteran's purported 
continuing symptoms and current disability.  See Voerth, 
Savage, supra.  As a result, the claim is well-grounded.  In 
this regard, a well-grounded claim need not contain evidence 
sufficient to grant the claim; it must simply provide a 
"preliminary threshold of plausibility with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation."  Wallin v. West, 11 Vet.App. 509, 514 
(1998).

Cervical spine disability

The veteran also contends that he injured his cervical spine 
in the motor vehicle accident, which has caused radicular 
symptoms in his upper extremity, and that his symptoms have 
continued to the present time.  In addition, Dr. Bash, in his 
September 1999 opinion, which was based on a review of 
several items of medical evidence in the claims folder, 
agreed with an X-ray of May 1995, which diagnosed foraminal 
encroachment at C4-5, and concluded that it was likely that 
the veteran had a thoracic outlet syndrome; both of these 
likely explained his right hand and right shoulder sensory 
and motor deficits found on the June 1996 neurologic 
examination.  Finally, he concluded that the inservice motor 
vehicle accident, with upper chest, thoracic outlet, and head 
injury likely resulted in the subsequent development of the 
cervical foraminal encroachment and thoracic outlet syndrome.  
This opinion supplies medical evidence of current disability 
and a nexus, which, together with the veteran's statements 
regarding service incurrence, constitute a well-grounded 
claim.  


ORDER

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
as to that issue is granted.

The claim of entitlement to service connection for a cervical 
spine disability is well grounded.  To this extent only, the 
appeal as to that issue is granted.


REMAND

As discussed above, both claims are well-grounded; 
consequently, VA has a duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  As has 
been pointed out by the veteran, there have been inconsistent 
results obtained on EMG, X-ray and other tests conducted to 
determine the existence of current low back and cervical 
spine disabilities.  In addition, the veteran has submitted 
copies of VA treatment records, which indicate ongoing 
treatment.  Many of these copies were annotated by the 
veteran to the extent that it is difficult to separate the 
clinical notations from those of the veteran.  The duty to 
assist involves obtaining relevant treatment records.  
Moreover, since the case has reached the merits stage, where 
the credibility and weight of the evidence must be assessed, 
the absence of any medical evidence of a low back or cervical 
spine disability from discharge to 1995 has become more 
important; therefore, the veteran should be asked to provide 
the locations and dates of any relevant treatment received 
during this time period.  Further, the duty to assist 
includes obtaining adequate examinations, and the veteran 
must be afforded orthopedic and neurological examinations, in 
light of his symptoms, to determine the nature and extent of 
current low back and cervical spine disabilities, as well as 
whether any such disabilities were of service onset.  In this 
regard, Dr. Bash, according to his summary of evidence, did 
not have all of the treatment records available when he 
provided his opinion.

The veteran has contended that the VA medical records contain 
false information, that VA physicians have lied to him, and 
that VA physicians have apparently conspired against him to 
deny the validity of his claim.  He is advised that 
"'[p]rinciples of administrative regularity dictate a 
presumption that government officials "have properly 
discharged their official duties."'"  Warfield v. Gober, 10 
Vet.App. 483, 485 (1992); Saylock v. Derwinski, 3 Vet.App. 
394, 395 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926).  "Clear evidence to the contrary" is required 
to rebut this presumption of regularity.  Warfield.   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers who have provided him 
with treatment for low back or cervical 
spine complaints, or for complaints 
involving the extremities, since his 
separation from service in September 1988 
to the present, including, but not 
limited to, from any VA Medical Centers 
(i.e., Little Rock, McClellan, etc.).  
After securing necessary authorizations, 
the RO should obtain the records of any 
identified treatment.  

If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

2.  The veteran should be scheduled for 
examination by VA orthopedic and 
neurological specialists to determine (1) 
the veteran's current low back and 
cervical spine diagnosis(es), including 
radicular manifestations; and (2) whether 
any such disability(ies) so diagnosed are 
etiologically related to an inservice 
motor vehicle accident in June 1981, or 
any other inservice events.  The examiners 
should confer and discuss the case.  As to 
the low back specifically, it should be 
determined whether the inservice symptoms 
of back and right leg pain noted from 
October to December 1982 are etiologically 
related to any current low back 
disability.  In addition, the significance 
of apparent discrepancies in nerve 
conduction study and electromyogram 
results obtained in September 1995 versus 
those obtained in September 1996, and 
cervical spine X-rays taken in May 1995 
versus June 1996, should be discussed.  
Also, the significance, if any, of the 
difference in findings on a lumbar 
myelogram and a CT scan conducted in 
October 1996 should be discussed.  If 
indicated, these or any other studies 
needed to address the above questions, or 
to resolve questions raised by should be 
accomplished prior to a final opinion.  

Prior to conducting the examination, the 
examiners should be provided a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, including his service 
medical records.  The examiners should 
indicate in the examination report that 
this has been accomplished.  All 
conclusions should be explained in detail, 
and the evidence relied upon for the 
conclusions should be identified, as the 
supporting statements are essential to the 
Board's determination.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1999). 

4.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination.  
If the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and with a 
reasonable period of time within which to 
respond thereto.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals







